DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status Claim(s) 1-20, is/are filed on 11/24/2020 are currently pending. Claim(s) 7-20 is/are withdrawn, 1-6 is/are rejected.
Election-Restrictions
Applicant’s election without traverse of claims 1-6 in the reply filed on 10/18/22 is acknowledged. Claim(s) 7-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. The restriction is made final. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 11,478,733 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-6 of U.S. Patent No. 11,478,733 B2 substantially correspond to claims 1-6 of instant application because each of claims of the instant application are broader version the patent, and therefore obvious.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1 and dependent claim(s) thereof is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim(s) 1 recites the limitation “a central fluid supply tube that is disposed in the central reservoir of the center tube, defining a supply passage that is not in fluid communication with the central reservoir.” However, clearly from the drawings and specification the central fluid supply is indeed in (indirect) fluid communication. The term fluid communication does not exclude indirect fluid communication. For examination purposes the phrase is now interpreted as ‘direct fluid communication’ as this is inline of the specification and drawings. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Jiang (US 20040050766 A1).

    PNG
    media_image1.png
    729
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    540
    419
    media_image2.png
    Greyscale

Regarding claim 1, Jiang from all figures teaches a filter element (30) that includes at least a partially annular configuration and that defines a longitudinal axis, a radial direction, and a circumferential direction, the filter element comprising: an annular filter media (60) defining a central passage; a center tube (76) that is disposed in the central passage of the annular filter media that defines a central reservoir (any area within the center tube), and a plurality of apertures (77) that are in fluid communication with the central reservoir [0028], and the annular filter media surrounds the center tube (fig. 3), the plurality of apertures and the central reservoir; a central fluid supply tube (41) that is disposed in the central reservoir of the center tube [0030], defining a supply passage (52) that is not in direct fluid communication with the central reservoir [0036], and that defines a fully circular flow flux (a wall with a circular pipe, would be capable of forming a circular flux), a top open end joined to the center tube (via 85) disposed along the longitudinal axis, the top open end including an opening (top opening of 110) allowing fluid to flow from the central reservoir to the outside of the filter element (intended use – apparatus has the same structure as claimed, how the apparatus is intended to be used does not limit it structural refer MPEP 2114); and a bottom end (bottom of 42) joined to the center tube opposite the top open end disposed along the longitudinal axis [0023-40].

Regarding claim 2, Jiang teaches wherein the center tube includes an annular shelf (85), and the central fluid supply tube includes a platform (113) that extends radially outwardly from the central fluid supply tube, and the platform engages the annular shelf (figs. 9-10) [0035-0037].

Regarding claim 3, Jiang teaches wherein the central fluid supply tube comprises an elastomer, a rubber, a plastic, or a foam material, (i.e. 87 or 57) [0029-0032] and the annular filter media includes a water repellant material [0023, 0036].

Regarding claim 4, Jiang teaches wherein the platform of the central fluid supply tube forms a fluid seal with the annular shelf of the center tube (figs. 1-10).

Regarding claim 5, Jiang teaches wherein the center tube includes a solid wall (89) that extends axially upwardly from the annular shelf to the top open end of the filter element, an apertured wall (wall of 76) that extends axially downwardly from the annular shelf, and a standpipe (42) that extends from the bottom end of the filter element axially upwardly toward the platform of the central fluid supply tube, being spaced axially away from the platform, and radially outwardly away from the central fluid supply tube, forming a downward flow passage therebetween [0024-0027].

Regarding claim 6, Jiang teaches wherein the central fluid supply tube includes a conical surface (conical surface 40) that defines the supply passage (52), and a diameter (i.e. 114) that is greatest proximate to the top open end (relative to the bottom end) of the filter element, and further comprising:an integrated seal member (58) that is attached indirectly to the filter element and includes a sealing portion (outer portion) that is disposed radially away from the annular filter media, and axially between the top open end and the bottom end [0027-0029].
***
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/Primary Examiner, Art Unit 1777